966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dean M. RIECK, Appellant,v.Robert A. ERICKSON;  Frank W. Wood, Appellees.
No. 91-1041.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 3, 1992.Filed:  June 10, 1992.

Before JOHN R. GIBSON, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Dean M. Rieck, a Minnesota prisoner, appeals the district court's order denying his motion for a preliminary injunction in this civil rights action.  We affirm.


2
Rieck seeks to enjoin Minnesota prison wardens Robert A. Erickson and Frank W. Wood from denying Rieck access to certain legal materials.  After filing his motion, Rieck was transferred from Minnesota to the California prison system.  The district court later denied Rieck's motion as moot.


3
After reviewing the record, we are satisfied that Rieck's notice of appeal was timely delivered to prison officials for forwarding to the district court clerk.  We thus have jurisdiction to consider the merits of Rieck's appeal.   Houston v. Lack, 487 U.S. 266, 276 (1988).


4
We agree with the district court that Rieck's motion for preliminary injunctive relief is moot.  Rieck is now imprisoned in California and is no longer subject to the conditions in Minnesota.   See Wycoff v. Brewer, 572 F.2d 1260, 1262 (8th Cir. 1978) (transferring a prisoner to another state's prison system moots a claim for injunctive relief).


5
Accordingly, we affirm.  See 8th Cir.  R. 47B.